14‐1348‐cv(L) 
United States v. Naranjo 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of April, two thousand sixteen. 
                     
PRESENT:  CHESTER J. STRAUB, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                  
                               v.                                                         14‐1348‐cr(L),  
                                                                                          14‐1406‐cr(CON), 
LUPERIO NARANJO, SR., JOVER NARANJO,                                                      14‐2503‐cr(CON) 
                                         Defendants‐Appellants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 ANDREW BEATY, Margaret Garnett, Assistant 
                                                              United States Attorneys, for Preet Bharara, 
                                                              United States Attorney for the Southern 
                                                              District of New York, New York, New York. 
 
 
                                                                                              
FOR DEFENDANT‐APPELLANT             JOHN BURKE, Law Office of John Burke,  
LUPERIO NARANJO, SR.:               Brooklyn, New York.  
 
FOR DEFENDANT‐APPELLANT             LLOYD EPSTEIN, Epstein & Weil, LLC, New  
JOVER NARANJO:                      York, New York.  
 
          Appeal from the United States District Court for the Southern District of 

New York (Rakoff, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Following a jury trial in the district court, defendants‐appellants Luperio 

Naranjo, Sr., and Jover Naranjo were convicted of conspiracy to commit mail fraud, 

mail fraud, conspiracy to commit witness tampering, witness tampering, and 

aggravated identity theft, in violation of 18 U.S.C. §§ 1349, 1341, 1512(k), 1512(b), and 

1028A(a)(1), respectively.  Jover Naranjo was also convicted of making false statements 

to the government, in violation of 18 U.S.C. § 1001.  Luperio Naranjo, Sr., appeals a 

judgment entered April 23, 2014, sentencing him principally to 48 monthsʹ 

imprisonment.  Jover Naranjo appeals a judgment sentencing him principally to 72 

monthsʹ imprisonment, entered the same day.  We assume the partiesʹ familiarity with 

the underlying facts, procedural history, and issues on appeal.   

              Defendants principally argue that they did not commit aggravated 

identity theft under 18 U.S.C. § 1028A and their convictions should be reversed because 

the government failed to prove that 1) they used another personʹs identity by 



                                            ‐ 2 ‐ 
 
                                                                                              
pretending to be that person or received benefits otherwise intended for that person, 

and 2) they used another personʹs identity without that individualʹs consent to the 

unlawful use.  ʺ[W]hile cast in terms of a challenge to the sufficiency of the evidence,ʺ 

this argument ʺis in essence a claim that the District Court erred by failing to instruct 

the juryʺ that the government was required to prove additional elements.  United States 

v. Whab, 355 F.3d 155, 158 (2d Cir. 2004).   

              Titled ʺAggravated identity theft,ʺ 18 U.S.C. § 1028A provides as follows:  

                     Whoever, during and in relation to any felony violation 
                     enumerated in subsection (c), knowingly transfers, possesses, or 
                     uses, without lawful authority, a means of identification of 
                     another person shall, in addition to the punishment provided for 
                     such felony, be sentenced to a term of imprisonment of 2 years.   

Subsection (c) includes mail fraud as a predicate offense.  18 U.S.C. § 1028A(c)(5).   

              Defendants ran a demolition company that systematically underpaid its 

workers ‐‐ primarily undocumented immigrants ‐‐ in violation of federal law.  Their 

scheme to avoid detection involved filing false payroll documents that used the names 

of friends and family members instead of the workersʹ real names.  The district court 

instructed the jury that, to find defendants guilty under § 1028A, the government had to 

prove that they ʺused, transferred or possessed the means of identification in 

connectionʺ with the substantive offense, and that defendants acted ʺwithout lawful 

authority,ʺ that is, used the identification ʺwithout the consent or knowledge of the 

personʺ or used ʺthe identification in furtherance of a crime even with the personʹs 



                                                ‐ 3 ‐ 
 
                                                                                                        
consent.ʺ  SJA 227.   Defendants did not object to this instruction, nor did they argue 

that their conduct was not covered by the statute or that it was ambiguous.   

                       The government contends, and we agree, that defendants failed to 

preserve this error for review by not objecting to the jury instructions or otherwise 

challenging the applicability of the statute.  Therefore, we review for plain error.  See 

United States v. Nouri, 711 F.3d 129, 138 (2d Cir. 2013).  ʺFor plain error, we must find (1) 

error, (2) that is plain, and (3) that affects substantial rights; if these three conditions are 

met, we have discretion to notice the forfeited error only if (4) the error seriously affects 

the fairness, integrity, or public reputation of judicial proceedings.ʺ  United States v. 

Dorvee, 616 F.3d 174, 180 n.2 (2d Cir. 2010).   

                       For an error to be ʺplainʺ it must be ʺclear or obvious, rather than subject 

to reasonable dispute.ʺ  Puckett v. United States, 556 U.S. 129, 135 (2009).  An error is not 

clear or obvious ʺin the absence of binding precedent, where there is a genuine dispute 

among the other circuits.ʺ  Whab, 355 F.3d at 158.1 

                        In this circuit, there is no binding precedent governing the issue of how 

§ 1028A should be interpreted, or whether the government is required to prove that the 

individuals did not consent to the unlawful use of their identities.  The majority of other 

circuits that have considered the questions raised by defendants have adopted the 

                                                 
            1   Contrary to defendantsʹ contention, United States v. Draper, 553 F.3d 174 (2d Cir. 
2009), does not suggest otherwise.  In Draper, we recognized plain error where the jury 
instructions ʺfailed to set out what the statute and this Circuitʹs case law clearly require the 
government to also prove.ʺ  Id. at 180‐81 (emphasis added).  

                                                     ‐ 4 ‐ 
 
                                                                                                             
governmentʹs interpretation.2  Only the Sixth and Seventh Circuits have held ‐‐ on 

different grounds ‐‐ that § 1028A is ambiguous when applied to similar conduct.  United 

States v. Miller, 734 F.3d 530, 542 (6th Cir. 2013); United States v. Spears, 729 F.3d 753, 

757‐58 (7th Cir. 2013) (en banc).   

                       While in the rare case we may find plain error ʺwhere this circuit has not 

previously spoken on an issue and there is no discernible consensus among other 

circuits,ʺ United States v. Brown, 352 F.3d 654, 665 n.10 (2d Cir. 2003), such circumstances 

are not present here.  Because the majority of other circuits have concluded that § 1028A 

unambiguously includes the conduct at issue here, we cannot say that that any error 

was ʺso egregious and obvious as to make the trial judge and prosecutor derelict in 

permitting it, despite the defendantʹs failure to object.ʺ  Brown, 352 F.3d at 664‐665 

(quoting United States v. Gore, 154 F.3d 34, 42‐43 (2d Cir. 1998)).  The district courtʹs 

decision to instruct the jury in a way that conforms with most circuitsʹ interpretation of 

the statute was not plainly erroneous.   

                       Therefore, without reaching the merits of whether the district court erred 

in its instructions, we affirm because the error ‐‐ if there was one ‐‐ was not ʺclear or 


                                                 
           2    See United States v. Osuna‐Alvarez, 788 F.3d 1183, 1185 (9th Cir. 2015), cert. denied 
136 S. Ct. 283 (Oct. 5, 2015); United States v. Reynolds, 710 F.3d 434, 436 (D.C. Cir. 2013); United 
States v. Lumbard, 706 F.3d 716, 725 (6th Cir. 2013); United States v. Ozuna‐Cabrera, 663 F.3d 496, 
498‐99 (1st Cir. 2011); United States v. Retana, 641 F.3d 272, 274 (8th Cir. 2011); United States v. 
Abdelshafi, 592 F.3d 602, 605‐07 (4th Cir. 2010); United States v. Hurtado, 508 F.3d 603, 607 (11th 
Cir. 2007) abrogated on other grounds by Flores‐Figueroa v. United States, 556 U.S. 646 (2009); see also 
United States v. Carrion‐Brito, 362 F. Appʹx 267, 273 (3d Cir. 2010).   

                                                    ‐ 5 ‐ 
 
                                                                                             
obvious, rather than subject to reasonable dispute.ʺ  Puckett, 556 U.S. at 135; see also 

Whab, 355 F.3d at 158; Brown, 352 F.3d at 664‐65.  

              We have considered all of defendantsʹ additional arguments and find 

them to be without merit.  For the reasons stated herein, the judgment of the district 

court is AFFIRMED. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 6 ‐